Citation Nr: 0616328	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-02 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 24, 1999, 
for the grant of a 40 percent evaluation for degenerative 
disc disease of the cervical spine, spondylosis at C4-C5, 
central canal stenosis at C4-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971, from September 1973 to March 1976, and from 
November 1978 to December 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO reclassified the service-connected 
disability from degenerative joint disease of the cervical 
spine to degenerative disc disease of the cervical spine, 
spondylosis at C4-C5, central canal stenosis at C4-C6 
(degenerative disc disease of the cervical spine) and granted 
a 40 percent evaluation, effective March 24, 1999.

In December 2003, the Board remanded the issue on appeal 
because it was inextricably intertwined with the issue of 
entitlement to an effective date earlier than June 26, 1996, 
for the award of service connection for degenerative joint 
disease of the cervical spine.  Specifically, the Board found 
that the veteran had submitted a notice of disagreement 
regarding the assignment of that effective date and that a 
statement of the case must be issued.  On April 8, 2004, the 
RO issued a statement of the case.  The veteran submitted his 
VA Form 9, Appeal to the Board of Veterans' Appeals, on June 
15, 2004.  The RO informed the veteran in a July 2004 letter 
that his substantive appeal was not timely and informed the 
veteran that he could appeal this determination.  The record 
does not show that the veteran has filed an appeal, and the 
issue of entitlement to an effective date earlier than July 
26, 1996, for the award of service connection for 
degenerative joint disease of the cervical spine is not part 
of the current appellate review.

The case has been returned to the Board for further appellate 
review. 




FINDINGS OF FACT

1.  In August 1996, the RO awarded service connection for 
degenerative joint disease of the cervical spine and assigned 
a 10 percent evaluation, effective January 26, 1996.  The 
veteran did not appeal the evaluation assigned.  

2.  A May 23, 1997, VA treatment record is an informal claim 
for increase for degenerative joint disease of the cervical 
spine.  

3.  Prior to March 24, 1999, the evidence does not establish 
that the veteran met the criteria for the 40 percent 
evaluation for degenerative disc disease of the cervical 
spine.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 
1999, for the award of a 40 percent evaluation for 
degenerative disc disease of the cervical spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.157, 3.400, 4.71a, 
Diagnostic Codes 5290, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letters dated in December 2004, VA advised the veteran of 
the essential elements of the VCAA.  Following the issuance 
of these letters, the RO readjudicated the claim by issuing a 
supplemental statement of the case in December 2005.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an earlier effective date, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it was responsible for obtaining 
any evidence held by a government agency.   The veteran was 
also informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  The 
December 2004 letters therefore provided the notice of all 
four elements that were discussed above.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The issue before the Board involves an 
effective date, and VA has informed the veteran of how an 
effective date is determined.

VA has obtained VA medical records and private medical 
records.  VA has not provided the veteran with an examination 
in connection with the claim for an earlier effective date 
(versus his claim for increase); however, in this case, the 
effective date is determined based upon evidence already in 
the claims file.  Additionally, a claim for an earlier 
effective date does not meet the requirements for entitlement 
to a VA examination.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C).  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Earlier Effective Date

The veteran contends that he warrants an effective date going 
back to when he sustained multiple injuries (including a neck 
injury) in 1974 while in service.  

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. §§ 5110(b)(2) (West 
2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2005); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. 3.157(b) (2005), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. § 3.157(b).  When the 
evidence is from a private physician, the date of receipt of 
such evidence will be accepted when the evidence furnished by 
or on behalf of the claimant is within the competence of the 
physician and shows the reasonable possibility of entitlement 
to benefits.  Id. at (b)(2) (2005).

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the veteran's appeal, the criteria for 
evaluating disabilities of the spine changed in September 
2002 and September 2003; however, the changes in the criteria 
cannot be applied to the veteran's claim for an effective 
date earlier than March 24, 1999, for the 40 percent 
evaluation for degenerative disc disease of the cervical 
spine, as the criteria cannot be applied prior to the 
effective date of the change.  See Green v. Brown, 10 Vet. 
App. 111, 117 (1997) citing 38 U.S.C. 5110(g); 38 C.F.R. 
3.114(a), 3.400(p) (a change in rating criteria cannot be 
given an effective date earlier than the effective date of 
the regulation change).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an earlier effective date for the award of the 
40 percent evaluation for degenerative disc disease of the 
cervical spine or of an evaluation in excess of 10 percent 
prior to that time.  The reasons follow.

Initially, it is noted that following the August 1996 rating 
decision, which awarded service connection for degenerative 
joint disease of the cervical spine and assigned a 10 percent 
evaluation, effective January 26, 1996, the veteran did not 
appeal the evaluation assigned at that time.  Thus, the 
August 1996 rating decision is final as to the 10 percent 
evaluation assigned at that time.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

Following the issuance of that rating decision, VA treatment 
records, dated after August 1996, were associated with the 
claims file.  Additionally, private medical records, received 
on October 15, 1996, were also associated with the claims 
file.  The earliest date from both the VA and private medical 
records is when the private medical records were received; 
however, such records do not meet the requirements under 
38 C.F.R. § 3.157(b)(2) to be considered an "informal claim 
for increase" for the cervical spine disability.  For 
example, under that subsection, in order for a private 
medical record to constitute an informal claim for increase, 
it would need to show that the veteran's disability had 
increased in symptomatology.  Stated differently, the private 
medical records need to show that, when considered in light 
of the other evidence of record, it establishes an onset of 
adverse manifestations and symptoms that would tend to 
support a rating to the next higher level.  

The private medical records that address the veteran's 
cervical spine show that he complained of neck pain.  A 
private physician noted that a 1993 CT scan of the cervical 
spine showed "severe disc bulging and effacement of the 
thecal sac and compression of the right sided cervical nerves 
in the 5-6 region."  The examiner noted, "Apparently no 
neurosurgical intervention was entertained" and that the 
veteran had undergone an electromyography in the last year 
but did not remember the results.  April 1995 
electromyography and nerve conduction examination, however, 
were normal and showed no peripheral neuropathy.  This is 
evidence against a finding that the veteran had neurological 
symptoms associated with the cervical spine disability to 
warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5293.  There are no reports of the veterans 
range of motion of the cervical spine to establish that he 
had any more than mild limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

An April 1996 private medical record, received on January 9, 
1997, shows that the examiner stated he had been treating the 
veteran since 1995 and believed the veteran was "totally 
disabled due to spinal related problems."  He enclosed the 
1993 CT scan of the cervical spine, which he stated 
"high[]lights some of the patient[']s problems."  Again, 
the Board does not find that such statement establishes that 
the veteran's disability had increased to the next disability 
level.  This same physician also noted the veteran had 
myofasciitis of the paraspinal muscle to the lumbar spine.  
At that time, the veteran was service connected for 
disabilities involving his cervical spine, his lumbar spine, 
and his thoracic spine.  A June 1996 VA examination report 
shows that the veteran's range of motion of the cervical 
spine revealed 50 degrees of flexion, 55 degrees of 
extension, 40 degrees of lateral flexion, bilaterally, and 
50 degrees of rotation, bilaterally.  (Normal range of motion 
of the cervical spine is as follows: 45 degrees for flexion, 
45 degrees for extension, 45 degrees for lateral flexion, and 
80 degrees for extension.  See 38 C.F.R. § 4.71a, Plate V 
(2005).)  Such ranges of motion are indicative of no more 
than mild limitation of motion of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Additionally, the 
examiner stated that there was no evidence of radiculopathy 
in the upper extremities.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Thus, when considering the April 1996 letter 
(received in January 1997) in light of the other evidence of 
record, it does not establish an onset of adverse 
manifestations and symptoms that would tend to support a 
rating to the next higher level.  Thus, that medical record 
would not constitute an informal claim for increase.  See 
38 C.F.R. § 3.157(b)(2).

A May 23, 1997, VA treatment record shows that the veteran 
underwent an MRI of the cervical spine.  Unlike a private 
medical record, a VA treatment record need only relate to 
treatment for the service-connected disability (and not show 
an increase in symptomatology).  See 38 C.F.R. § 3.157(b)(1).  
Thus, in accordance with that subsection, such record is 
deemed to be an informal claim for increase for degenerative 
joint disease of the cervical spine.  Accordingly, there has 
been a claim for increase pending since May 23, 1997.  

However, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
had increased to either the next disability level or the 
40 percent evaluation prior to March 24, 1999.  For example, 
the May 1997 MRI of the cervical spine showed that the 
veteran had diffuse cervical spondylosis involving C4 through 
C7.  There was no evidence of abnormal signal within the 
cord, and there was moderate cervical canal stenosis at the 
C4 through C6 level.  A May 1997 VA treatment record shows 
that the examiner noted the MRI findings and following 
examination, he stated the veteran had degenerative disc 
disease and degenerative joint disease of the cervical spine 
without evidence of nerve root compromise.  Thus, while the 
May 1997 MRI indicated "moderate" cervical stenosis, such 
defect did not cause "moderate" manifestations of 
intervertebral disc syndrome.  A November 1997 VA treatment 
record shows that the examiner noted the veteran had full 
range of motion of the neck and entered a diagnosis of C5-C6 
spondylosis without encroachment.  A March 1998 VA 
examination report shows the veteran complained of neck pain.  
(The examination was for evaluating fibromyalgia, so there 
are no clinical findings related to the cervical spine.)  

None of the above symptoms establish that the veteran has any 
more than mild limitation of motion and there is no evidence 
of any radiculopathy from the degenerative disc disease of 
the cervical spine to warrant a finding that the veteran had 
any more than mild intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293.  Thus, there 
is no basis for a finding prior to March 24, 1999, that the 
veteran met the criteria for an evaluation in excess of 
10 percent for the service-connected degenerative disc 
disease of the cervical spine.  

Under the statute, the effective date for a "claim for 
increase" shall be fixed in accordance with the facts 
found" but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a).  Under the regulation, it 
states that the effective date for a claim for increase will 
be the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  Here, the RO has assigned March 
24, 1999, as the effective date for the 40 percent 
evaluation.  The veteran's date of claim is May 23, 1997.  
Applying the statute and the regulation, the appropriate 
effective date is March 24, 1999-the later date.  See 
38 C.F.R. § 3.400.  

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date, see Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
However, the Court and VA's General Counsel have interpreted 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998).  Here, the veteran's increase in symptomatology 
occurred after the date of claim.

In summary, the Board finds that the effective date assigned 
for the 40 percent evaluation cannot be earlier than March 
24, 1999.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
From 1997 to March 24, 1999, there was a lack of competent 
evidence that the veteran met the criteria for an evaluation 
in excess of 10 percent for degenerative disc disease of the 
cervical spine.  Even the veteran's report of his symptoms 
during that time would not meet the criteria for a 20, 30, or 
40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293.  Therefore, based upon the "facts found," 
this is the appropriate effective date for the award of a 
40 percent evaluation for degenerative disc disease of the 
cervical spine.  See 38 U.S.C.A. § 5110(a).  

Additionally, the Board has considered the application of 
38 C.F.R. § 3.156(b), which states that "new and material 
evidence" received prior to the expiration of the appeal 
period will be considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period.  However, the Board does not find that the new 
and material evidence which allowed for an increased rating 
was submitted prior to August 1997, as none of the evidence 
prior to March 24, 1999, showed the veteran met the criteria 
for the next higher evaluation.  Essentially, the evidence 
received within the appeal period was merely cumulative, 
i.e., it did not show he warranted any more than a 10 percent 
evaluation under either Diagnostic Code 5290 or 5293.  Thus, 
the provisions of 38 C.F.R. § 3.156(b) are not for 
application.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the award 
of an effective date earlier than March 24, 1999, for the 
award of a 40 percent evaluation (or any evaluation in excess 
of 10 percent) for degenerative disc disease of the cervical 
spine, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

An earlier effective date for the award of the 40 percent 
evaluation for degenerative disc disease of the cervical 
spine, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


